DLD-087                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 21-2941
                                      ___________

                                  STEVEN MELEIKA,
                                             Appellant

                                             v.

                                   INSTAGRAM
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                            (D.N.J. Civil No. 2:21-cv-16720)
                       District Judge: Honorable Kevin McNulty
                      ____________________________________

           Submitted for Possible Dismissal Due to a Jurisdictional Defect or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 17, 2022
              Before: KRAUSE, MATEY and PHIPPS, Circuit Judges

                             (Opinion filed: March 14, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.


                                             1
       Steven Meleika appeals pro se from the District Court’s dismissal of his amended

complaint after screening it pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). For the reasons that

follow, we will summarily affirm the District Court’s judgment.

       In September 2021, Meleika filed a complaint in the District Court, seeking millions

of dollars in damages against Instagram. The District Court screened Meleika’s complaint

and concluded that he failed to state a claim under 42 U.S.C. § 1983, which was the only

legal basis for relief identified by Meleika. Meleika’s complaint alleged, in its entirety, that

Instagram allowed companies to sponsor content as a marketing tactic. The District Court

dismissed Meleika’s complaint but granted him leave to amend.

       Meleika responded by filing a brief, which the District Court liberally construed as

an amended complaint. This document claimed that Instagram had violated Meleika’s civil

rights, suggesting that Instagram needed to pay him for unidentified sponsorships. He

included dozens of screenshots of posts on Instagram without any explanation of their

significance. The District Court screened and dismissed this complaint as well after

concluding that Meleika failed to state a claim, again permitting Meleika an opportunity to

amend his complaint. The District Court stated that if Meleika did not file an amended

complaint by the 30-day deadline, its order would automatically convert to a dismissal with

prejudice. Meleika did not amend his complaint again, instead filing a notice of appeal.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. See Fed. R.

App. P. 4(a)(2); Weber v. McGrogan, 939 F.3d 232, 240 (3d Cir. 2019). We construe

Meleika’s allegations liberally and exercise plenary review over the District Court’s

dismissal of his operative complaint for failure to state a claim. See Allah v. Seiverling,


                                               2
229 F.3d 220, 223 (3d Cir. 2000). We may summarily affirm a district court’s decision if

the appeal fails to present a substantial question. See Murray v. Bledsoe, 650 F.3d 246, 247

(3d Cir. 2011) (per curiam).

       Meleika cannot state an action under § 1983 where he has not alleged a violation of

his constitutional rights by a person acting under color of state law. See Harvey v. Plains

Twp. Police Dep’t, 635 F.3d 606, 609 (3d Cir. 2011). He named only Instagram, a private

company, as a defendant, and did not explain how he has been wronged beyond vaguely

alleging, at best, that unidentified sponsorship payments have somehow been withheld

from him. He included no further factual allegations. Meleika received several

opportunities to amend his complaint but chose to pursue this appeal rather than amending

his complaint again. His complaint was appropriately dismissed.

       Accordingly, we will affirm the District Court’s judgment.1




       1
        We also deny Meleika’s “Amended Brief,” which has been construed as a motion
for summary action.

                                             3